DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2019/053581 filed 05/02/2019, which claims benefit of the Italian Application No. IT102018000005012, filed 05/02/2018, has been received and acknowledged. 

Specification
The abstract of the disclosure is objected to because it is greater than 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 11, Claim 11 recites the limitation "the sensor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, Claim 11 recites the limitation "the controlled internal atmosphere" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, Claim 11 recites the limitation "the surface" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, Claim 11 recites the limitation "the top surface" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, Claim 11 recites the limitation "the unmelted metal powder" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, Claim 11 recites the limitation "the normal micro-melting process" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, the claim recites the phrasing “…and restoring the inertization of the work chamber”. However, this is considered to be indefinite as nowhere within the claim prior to this limitation is the chamber said to be either under a vacuum or filled with an inert gas. Appropriate action is required. 
Regarding Claim 11, the claim recites the feature “a micro-melting technique” within line 6. However, the examiner is unsure if this is the same device as the “a micro-melting technique” from claim 11, line 3, or an entirely different technique. Appropriate action is required.
Regarding Claim 11, the claim recites the phrasing “…manufacturing, by using a micro-melting technique, a base portion of the device comprising a work chamber that comprises a sensor seat” within lines 6-7. However, this is considered to be indefinite as the examiner is unsure if the device comprises a work chamber, or if the device is manufacturing in a work chamber. Until further clarification the examiner will understand work chamber to mean a hollowed area within a workpiece as shown within Figure 1. Appropriate action is required. 
Regarding Claim 12, the claim recites the feature “a device” within line 2. However, the examiner is unsure if this is the same device as the “a device” from claim 11, line 1, or an entirely different device. Appropriate action is required.
Regarding Claim 13, the claim recites the feature of “a micro-melting technique” within line 2. However, the examiner is unsure if this is the same “a micro-melting technique” from claim 11, line 6, or an entirely different micro-melting technique. Appropriate action is required. 
Regarding Claim 13, the claim recites the feature “a device” within line 2. However, the examiner is unsure if this is the same device as the “a device” from claim 11, line 1, or an entirely different device. Appropriate action is required.
Regarding Claim 14, Claim 14 recites the limitation "the free top surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding Claim 15 through Claim 16, the aforementioned claims are rejected as being dependent upon the above rejected claim 11. 
Regarding Claim 17, Claim 17 recites the limitation "the surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, Claim 18 recites the limitation "the powder deposition carriage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, the claim recites the limitation of “a closing element” within line 2. However, the examiner is unsure if this is the same “a closing element” from claim 11, line 16, or an entirely different closing element. Appropriate action is required. 
Regarding Claim 18, the claim recites “a powder layer” within line 3. However, the examiner is unsure if this is the same “a powder layer” from claim 11 and a different power layer. Appropriate action is required. 
Regarding Claim 18, the claim recites the phrasing “…the covering element is restored to obtain a powder layer that is even throughout its extension”. This phrasing is indefinite since the examiner is unsure how the covering element can be restored since it was not previously removed, how can restoring a powder layer be obtained through the restoration of a covering element, what does the phrase “throughout its extension” mean within the context of the claim? Until further clarification the examiner will interpret this phrase to mean that the exact thickness of the powder layer on the covering element is provided such that the powder layer is even throughout the covering element. The examiner points out that this is NOT the recommended wording to use but is only intended to clarify how the examiner will be interpreting the phase. 
Regarding Claim 18, the claim recites the phrasing “is checked” within line 4. However, this is indefinite as that examine is unsure what being checked is intended to mean or how one of ordinary skill would go about checking the powder deposition carriage to prevent it from displacing the covering element, what steps are requires to do this? 
Regarding Claim 19, Claim 19 recites the limitation "the same device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, the claim recites the phrase “measuring various quantities” however this is considered to be indefinite as the examiner is unsure what quantities are being measured. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi (U.S. 2017/0286821) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214) and DeMuth (U.S. 2017/0120537). 

Regarding Claim 11, Claim 13, Claim 14, and Claim 15, Nardi teaches a method of additive manufacturing utilizing embedded components (abstract). Nardi teaches manufacturing a covering element (Figure 2, Char. No. 28; paragraph [0031]) by using a micro-melting technique chosen among SLS (selective laser sintering), and EMB (electron beam melting) (paragraph [0037]). Nardi teaches manufacturing, by using a micro-melting technique, a base portion of a device (Figure 2, Char. No. 24; paragraph [0032]) comprising a work chamber that comprises a sensor seat (Figure 2, Char. No. 32; paragraph [0032]). Nardi teaches positioning a sensor within the sensor seat (Figure 2, Char. No. 26; paragraph [0032]). Nardi teaches positioning said covering element, previously manufactured during over the sensor seat containing the sensor (paragraphs [0031]-[0032]). Nardi teaches resuming a micro-melting process to form, on the covering element, a closing element by completely coating a surface with a new layer of powder which is then micro-melted (Figure 2, Char. No. 30; paragraphs [0031]-[0032]). With respect to the feature of “…and continuing the normal micro-melting process until the device is complete” - the examiner points out that within Figure 3 of Nardi a completed device is shown thus indicating that a completed normal micro-melting process has been completed. Nardi teaches at the end of the step of positioning the sensor within the sensor seat, a step of applying unto the top surface of the sensor, a thermally insulting element (Figure 3; Char. No. 42; paragraphs [0033]-[0034]) made of other materials (paragraph [0034]) is carried out in order to protect the sensor during the subsequent step of resuming the micro-melting process (paragraph [0033]). 
However, Nardi does not teach interrupting the micro-melting process once the top of the sidewalls of the base portion of the device has been reached, opening said work chamber formed by the sensor sear, and exposing the semi-finished device to the atmosphere. Nardi does not teach removing unmelted that is present within the sensor seat. Nardi does not teach restoring the inertization of the work chamber and the controlled internal atmosphere. 
Sbriglia teaches a study of embedded sensors within FDM (fused deposition modeling) plastic parts during additive manufacturing (page 205, abstract). Sbriglia teaches interrupting the micro-melting process once the top of the sidewalls of a base portion of the device has been reached, opening said work chamber formed by a sensor sear, and exposing the semi-finished device to the atmosphere to place a sensor (page 208, 17.2.4 Part Design). Sbriglia teaches this processing technique allows for the tool path of the printer head to be completely unobstructed for printing subsequent layers (page 208, 17.2.4 Part Design). 
DeMuth teaches a chamber system for additive manufacturing (abstract). DeMuth teaches removing unwanted material via blowers, vacuum systems, and sweeping (thus meeting the limitations of Claim 14) created during the additive manufacturing process and then recovering and recycling said material (thus meeting the limitations of Claim 15) (paragraph [0063]). With respect to the feature of “restoring the inertization of the work chamber and the controlled internal atmosphere” - DeMuth teaches it is advantageous to perform the entire manufacturing within an inert gas atmosphere as this reduces unwanted chemical interactions as well as mitigating the risks of fire or explosion (thus meeting the limitations of Claim 13) (paragraph [0064]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nardi with the concepts of Sbriglia with the motivation of reusing and recycling material; and the concepts of DeMuth with the motivation of reducing unwanted chemical interactions and mitigating the risks of fire or explosion. 
Regarding Claim 16, Nardi teaches during a step of positioning a sensor within a sensor seat, the sensor is inserted into the sensor seat by gluing it to the base of the sensor seat (using liquid epoxy) (paragraph [0033]). 
Regarding Claim 17, Nardi teaches the surfaces of the covering element and of the base portions being aligned by manual fine positioning (e.g., within paragraph [0041] Nardi speaks to the various elements being “placed” indicating that these elements are being carefully positioned manually to arrive at the constructed workpiece shown within Figure 3). 
Regarding Claim 19, Nardi teaches said sensor being formed by multiple sensors (paragraph [0035]) for measuring various quantities (paragraph [0034]). Furthermore, with respect to the feature of multiple sensors, the examiner points out that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI. Continuing, Nardi teaches the sensors being positioned at different positions within the same device and respective sensor seats formed in the base portion (Figure 3; paragraph [0035]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi (U.S. 2017/0286821) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214) and DeMuth (U.S. 2017/0120537) as applied to claim 11 above, and further in view of Wicker (U.S. 2014/0268604). 

Regarding Claim 12, Nardi in view of Sbriglia and DeMuth are relied upon for the reasons given above in addressing claim 11. However, none of the references explicitly teach a cable seat being formed in addition to a sensor seat for the passage of a powder supply or data transmission cable connected to the sensor. 
Wicker teaches a method and system for embedded filaments within 3D structures (abstract). Wicker teaches a formed cable seat for the passage of a data transmission cable connected to a sensor (Figure 25H; paragraph [0093]). Wicker teaches this feature allows for embedded parts to maintain safety requirements in volatile chemical environments (paragraph [0095]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nardi in view of Sbriglia and DeMuth with the concepts of Wicker with the motivation of protecting embedded sensors from volatile environments

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi (U.S. 2017/0286821) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214) and DeMuth (U.S. 2017/0120537) as applied to claim 11 above, and further in view of Stoffel (U.S. 2016/0144433). 

Regarding Claim 18, Nardi teaches an exact thickness of the powder layer on the covering element (i.e., the closing element of Nardi - Figure 2, Char. No. 30) being restored/obtained (see the 35 U.S.C. 112(b) indefiniteness rejection above regarding this phrasing) that is even through its extension (Figure 2, Char. No. 30 of which shows a perfectly even closing element). 
However, Nardi does not teach the passage of a powder deposition carriage being checked to prevent it from displacing the covering element of the sensor. 
Stoffel teaches a method and device for producing a three-dimensional object (abstract). Stoffel teaches checking the passages of a deposition carriage (paragraph [0038]). Stoffel teaches this act enables correction to the print process to be applied at any time (paragraph [0038]). The examiner points out that correcting the positioning at any time would necessarily include the act of preventing it from displacing printed components. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nardi in view of Sbriglia and DeMuth with the concepts Stoffel with the motivation of preventing printing errors.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735